       Case 1:03-md-01570-GBD-SN Document 5022 Filed 08/29/19 Page 1 of 2



                        MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs’ Executive Committee for Personal Injury and     Plaintiffs’ Executive Committee for Commercial Claims
                         Death Claims
Ronald L. Motley (1944-2013)                                  Elliot R. Feldman, Co-Chair
Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs        Sean Carter, Co-Chair
MOTLEY RICE LLC                                               COZEN O’CONNOR
James P. Kreindler, Co-Chair
KREINDLER & KREINDLER LLP
Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
Robert T. Haefele, Co-Liaison Counsel
MOTLEY RICE LLC
                                                         VIA ECF
August 29, 2019

The Honorable Sarah Netburn
United States Magistrate Judge
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse, Room 430
40 Foley Square
New York, NY 10007

          Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

      Pursuant to this Court’s Individual Practices in Civil Cases III.e., the Plaintiffs’ Executive
Committees file this letter motion for oral argument of Plaintiffs’ Motion to Vacate this Court’s
November 2018 Order and Allow Supplemental Document Discovery of Saudi Arabia
Regarding Four of its Officials.

       Briefing of the subject motion was completed on August 27, 2019, and courtesy copies of
the motion papers were provided to the Court yesterday.

        Plaintiffs’ Motion to Vacate addresses many of the same facts presented in Plaintiffs’
pending Motion to Compel the Federal Bureau of Investigation to Produce Documents From its
Investigation of Saudi Government Officials’ Assistance to the 9/11 Hijackers. Plaintiffs
previously moved for oral argument of that Motion to Compel. ECF 4677 (July 11, 2019).

        Oral argument has not previously been heard by the Court on the issues raised in the
Motion to Vacate. Plaintiffs believe that oral argument would be of assistance to the Court, and
the parties, because the Motion to Vacate raises important and unique issues of law and fact, and
the record is substantial and complex.
      Case 1:03-md-01570-GBD-SN Document 5022 Filed 08/29/19 Page 2 of 2
The Honorable Sarah Netburn
August 29, 2019
Page 2
_______________________________________

       Earlier today, the PECs sent a draft of this letter to Saudi Arabia’s counsel, Michael
Kellogg, Esq., to determine Saudi Arabia’s position on the motion and were advised: “We
consider oral argument unnecessary and likely to cause delay. We therefore oppose the motion.”

                                    Respectfully submitted,

COZEN O’CONNOR                             MOTLEY RICE

/s/ Sean P. Carter, Esquire                /s/ Robert T. Haefele, Esquire
Sean P. Carter, Esquire                    Robert T. Haefele, Esquire
1650 Market Street, Suite 2800             28 Bridgeside Boulevard
Philadelphia, PA 19103                     Mt. Pleasant, SC 29464

On behalf of the MDL 1570 Plaintiffs’      On behalf of the MDL 1570 Plaintiffs’
Exec. Committee for Commercial Claims      Exec. Committee for Personal Injury and
                                           Death Claims

KREINDLER & KREINDLER

/s/ Steven R. Pounian, Esquire
Steven R. Pounian, Esquire
Andrew J. Maloney, III, Esquire
750 Third Avenue, 32nd Floor
New York, NY 10017

On behalf of the MDL 1570 Plaintiffs’
Exec. Committee for Personal Injury and
Death Claims

cc:     Hon. George B. Daniels, U.S.D.J. – via ECF
        All counsel - via ECF
        Sarah Normand, Esq. – via email
        Jeannette Vargas, Esq. – via email
